Citation Nr: 1632790	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease with hyperlipidemia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1986 to April 2000.  He also had service with the United States Army Reserve and he was mobilized for two periods of active duty from April 2004 to July 2004 and from April 2006 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment records.


FINDING OF FACT

Coronary artery disease with hyperlipidemia is related to the Veteran's military service.   


CONCLUSION OF LAW

Coronary artery disease with hyperlipidemia was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has contended that he developed coronary artery disease while he was on active duty.  

In a March 2011 statement, the Veteran reported that he was diagnosed with hyperlipidemia during service.  He also stated that he had an abnormal electrocardiogram (EKG) with nonspecific T wave changes and an ejection fraction of 49 percent.  He related that he had two cardiac catheterizations with four stents in May 2011.  He further noted his belief that his coronary artery disease was present as far back as 1995 and that medical recommendations at that time resulted in inadequate treatment of his hyperlipidemia and subsequent coronary artery stenosis.

In a June 2011 statement, the Veteran reported that he was diagnosed with hyperlipidemia in 1999.  He noted that, in 2000, he had a cardiac stress test that was interpreted as normal after he had EKG changes on a routine examination.  He noted that a review of the 2000 stress test by a VA cardiologist confirmed that the test was abnormal.  He has contended that the findings were consistent with a VA stress test that he had in 2010, which was initially interpreted as normal, but on further review, was determined to be abnormal.  Thereafter, a subsequent cardiac catheterization at a private hospital showed multiple areas of stenosis involving the coronary arteries and required the placement of four stents.

In his March 2014 substantive appeal, the Veteran reported that, during his last year on active duty, he underwent a cardiac stress test for dyspnea on exertion and that the test was interpreted as not indicative of ischemia.  However, he noted that the test was terminated early.  The Veteran indicated that, in 2012, he began to experience atypical chest pain, and another cardiac stress test was performed at VA.  He stated that the VA stress test was initially interpreted as normal by a VA cardiologist; however, a second VA cardiologist reviewed the study and interpreted global cardiac ischemia.  He indicated that the second VA cardiologist also reviewed the stress test from service and concluded that the same changes were present during that examination.  The Veteran related that he was subsequently referred to a private cardiologist and underwent two cardiac catheterizations with the placement of four stents.  He further stated, "There is no question that my coronary artery disease developed while on active duty service and the first opportunity the disease was missed by the Army cardiologist[.]"  In addition, he indicated that he was treated for hyperlipidemia for many years while he was on active duty, and he noted that coronary artery disease is associated with hyperlipidemia.

During an April 2016 hearing, the Veteran reported that he began having difficulty with his heart just prior to leaving active duty.  He noted that he underwent a stress test in 1999 due to dyspnea on exertion.  He stated that the test was terminated early, but it was considered adequate to make a determination.  The cardiologist interpreting the test concluded that there was no abnormality.  The Veteran indicated that he began having atypical chest pain while at work approximately five or six years ago.  He discussed the pain with a cardiologist and underwent another stress test.  He stated that a VA cardiologist initially interpreted the test and found no abnormality.  However, a second VA cardiologist reviewed it and determined that it was abnormal and that the Veteran had global ischemia.  The second VA cardiologist then looked at the stress test from service and stated that the findings were the same and that the Army had missed the global ischemia.  Thereafter, it was recommended that the Veteran have a cardiac catheterization.  He subsequently had a cardiac catheterization in December 2010 by a private cardiologist.  The Veteran had two cardiac catheterizations and four stents placed for coronary artery disease in December 2010 and January 2011.  The Veteran indicated that it was his contention that he had coronary artery disease during service and that the diagnosis was missed by the Army cardiologist.  

In addition, during the hearing, the Veteran stated that hyperlipidemia often leads to, or results in, coronary artery disease.  He also indicated that ischemia is generally indicative of coronary artery disease.  Specifically, he stated that 95 to 98 percent of the time when people are having angina, it is probably from coronary artery disease.  

Initially, the Board notes that the Veteran is a surgeon and is a trained health care professional.  Therefore, he is competent and credible regarding this matter.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A review of the Veteran's service treatment records shows include an August 1999 report of medical history in which the Veteran indicated that he took Atorvastatin on a regular basis.  The examining medical officer noted that the Veteran had hypercholesterolemia.  In addition, in an October 1999 service treatment record, it was noted that the Veteran had hypercholesterolemia.  

In November 1999, the Veteran complained of approximately two months of exertional dyspnea with no specific chest pain.  The examining medical officer noted that the Veteran had elevated cholesterol.  The examiner reported that an EKG showed a normal sinus rhythm and rate and no acute ischemic changes.  The medical officer noted that the EKG did show premature atrial complex (PAC).  The medical officer diagnosed him with exertional dyspnea and stated that the etiology was unknown.  The medical officer did note that it could possibly be related to reactive airway disease.

Thereafter, the Veteran had a graded exercise stress test in December 1999.  The interpreting cardiologist noted that testing showed that the Veteran had good exercise capacity with appropriate blood pressure and heart rate response.  The cardiologist noted that the Veteran had an elevated heart rate when he moved from supine to standing that suggested volume depletion.  The cardiologist also noted that there were no arrhythmias.  

In January 2000, a myocardial perfusion (MIBI) was ordered after the December 1999 abnormal graded exercise stress test.  The MIBI showed a left ventricular ejection fraction of 49 percent.  The impression of the interpreting cardiologist was that there was no evidence of inducible ischemic coronary artery disease.  

In February 2000, a multigated acquisition scan (MUGU) scan was ordered after an abnormal ejection fraction was noted in the January 2000 MIBI.  The MUGA scan showed a left ventricular ejection fraction of 61 percent with normal appearing motion.

A February 2000 separation examination report showed a normal clinical evaluation of the Veteran's heart.  In an associated report of medical history, the Veteran noted that he had a past medical history that included shortness of breath.  The examining medical officer indicated that the Veteran's shortness of breath had resolved and that the Veteran had a negative cardiovascular work-up.

During a March 2010 VA cardiology consultation, the Veteran complained of three weeks of chest pain.  He stated that it almost always occurred while he was relaxed and usually when he was recumbent.  He noted that it happened occasionally during the day, but it was associated with a resting state, such as when he was sitting.  The Veteran stated that he did not have, and he did not have a history of, any exertional discomfort.  He described a vague ache in his anterior chest.  The examining cardiologist noted that the Veteran's pain was very atypical, and it was likely reflux-related rather than related to coronary artery disease.  

VA treatment records indicate that the Veteran underwent an exercise stress test in April 2010 and an EKG in January 2011.  Thereafter, in February 2011, the VA cardiologist who consulted the Veteran in March 2010 noted that there were changes in the Veteran's EKG reports from January 2010 and January 2011.  He was referred for further evaluation.

In a March 2011 VA cardiology note, a VA cardiologist stated that he had reviewed the Veteran's January 2000 stress test which showed that the Veteran developed downsloping ST depression in multiple leads that persisted well into the recovery phase.  He indicated that these changes, which were most marked in the precordial leads, were highly suggestive of ischemia.  

Private hospital records dated in 2010 and 2011 show that the Veteran had two cardiac catheterization procedures and four stents placed for coronary artery disease.

Based on the evidence of record, including the Veteran's statements as a medical professional, the Board concludes that service connection for coronary artery disease with hyperlipidemia is granted.



ORDER

Service connection for coronary artery disease with hyperlipidemia is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


